Citation Nr: 1141182	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought.  In July 2009, the Board denied the claim.  The Veteran appealed.  In June 2011, the United States Court of Appeals for Veterans Claims granted a joint motion for remand. 

In the July 2009 decision the Board also denied entitlement to service connection for heart disease to include secondary to diabetes mellitus.  While that denial was also the subject of the June 2011 joint motion for remand, unbeknownst to the Court, but known by the Veteran and the Philadelphia VA Regional Office, is the fact that in February 2011 entitlement to service connection for coronary artery disease was granted.  In light of the February 2011 rating decision granting the benefit sought, that portion of the June 2011 joint motion addressing the question of entitlement to service connection for heart disease is moot.  The Board has no jurisdiction to handle the matter further.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).     

The issues of entitlement to service connection for liver disease, and kidney disease, to include due to diabetes mellitus, have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The parties to the joint motion have found that the Veteran has submitted new and material evidence.


CONCLUSION OF LAW

New and material evidence having been submitted the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the decision to reopen this claim there is no need to discuss at this time whether VA has fulfilled its obligations under the Veterans Claims Assistance Act of 2000.

The parties to the June 2011 joint motion agreed that the Board should reopen the appellant's claim.  That joint motion was granted by the Court.  The Board has no authority to disagree.  Hence, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is reopened.



ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is reopened.


REMAND

The Veteran contends that entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is warranted.  In this regard, the Veteran served as a general supply specialist, and in a data processing unit while stationed in Vietnam.  

In VA correspondence, the Veteran was asked to identify any inservice stressful occurrence and provide details concerning any named event.  In April 2008, the Veteran submitted a stressor statement noting a date of September 19, 1966, but he did not specify the relevance of that date or identify any stressful incident which occurred on that date.  He did write that he generally suffered emotional damage from surviving and experiencing events where his life was in danger.  He reported having flashbacks to the "events that occurred" while on active duty, but he did not specify what events "occurred."  The Veteran provided no details about a possible stressor in this statement.

At a June 2003 VA examination, the Veteran reported that he was shot at while on guard duty and that he witnessed seeing his friends shot and killed.  He did not identify the friends' names or a time period when the events occurred.

At a May 2006 Vet Center psychosocial assessment the Veteran stated that he was ambushed outside Saigon, and that his unit suffered casualties.  He stated that he also saw other casualties, and was exposed to rockets and mortars.  He did not know the names of any deceased and did not state when these incidents occurred.  

The Veteran was asked to provide further detail about these events at his March 2009 personal hearing.  In response the Veteran testified that he ambushed Vietcong and saw a Captain pull his gun and shoot at the enemy.  See Board hearing transcript, p. 4.  The appellant also mentioned seeing a military policeman get shot, but could not remember when or where the event occurred, or the name of the policeman.  Id. at 6.  The Veteran was asked if he recalled any names of the deceased.  At first he stated that he could not  remember.  Then he said he thought the names of two soldiers killed in his unit were Johnson and Richardson.  Id.  He stated that they were killed in an ambush.  Id. at 9.  Later in the hearing, the Veteran stated that he "guess[ed] ... they got blown up by hand grenades."  Id. at 27.  The Veteran could not remember when this incident occurred.  When asked whether it was during the first or last half of his deployment, the Veteran stated, "I have no-I think it was-I think it was the first half, I think."  Id.  When asked whether the soldiers were immediately killed by the ambush, the Veteran stated, "[s]upposedly, yes."  Id.  He could not remember their first names, ranks, or whether they were junior enlisted or non-commissioned officers.  Id. at 28.

While the information provided by the Veteran is at best sparse, in light of the joint motion, the Board will attempt to verify the appellant's claimed in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged service stressors, to include the specific dates, specific locations, specific units involved, specific ranks, and specific names of any casualty resulting from any claimed in-service stressor.  Following the receipt of the Veteran's response, the RO must review the file and prepare a summary of the Veteran's alleged service stressors. This summary must be prepared regardless whether the Veteran provides the additional statement requested above.  The summary must include the stressors discussed above.  

2.  Thereafter, the RO/AMC must forward a copy of the summary, a copy of the Veteran's DD 214, and copies of other service personnel records to the U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC should be requested to provide any additional information that might corroborate the Veteran's alleged stressors, particularly with respect to his contentions detailed above.  

3.  After completion of the above, the Veteran must be afforded a VA psychiatric examination by a physician with appropriate expertise to determine the nature and etiology of any diagnosed psychiatric disorder to include posttraumatic stress disorder.  All indicated studies, tests and evaluations deemed necessary should be performed, including psychological testing designed to ascertain whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include posttraumatic stress disorder, that is related to service.   The examiner must be informed of any independently verified stressor.  If posttraumatic stress disorder is diagnosed, the examiner should identify any independently verifiable inservice stressor supporting the diagnosis.  Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed acquired psychiatric disorder, to include posttraumatic stress disorder, is related to service.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examiner must provide a complete rationale for any opinion offered.

4.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  . The RO should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  In considering whether service connection for posttraumatic stress disorder is in order the RO must consider and document their consideration of the revised provisions of 38 C.F.R. § 3.304(f) (2011).   If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO must issue a supplemental statement of the case, and provide the appellant and his representative with an opportunity to respond.  The RO is advised that it is to make a determination based on the law and regulations in effect at the time of its decision, to include any further changes in VCAA and any other applicable legal precedent. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


